UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 1, 2011 Commission File Number: 000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California93117 (Address of principal executive offices)(Zip code) (805) 692-5821 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General instruction A.2.below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Company held its 2011 annual meeting of shareholders (“Meeting”) on May 26, 2011.There were issued and outstanding and entitled to vote at the Annual Meeting 5,980,981 shares of common stock.There were present in person or by proxy, holders of record of shares of common stock representing 5,317,558shares.The matters set forth below were voted upon: Proposal No. 1 – Election of Directors The election of eight nominees for the Board of Directors who will serve for a one-year term was voted on by the stockholders.The Inspector of Elections certified the following vote tabulations for the nominees, all of whom were elected: Votes For Votes Withheld Non Votes Robert H. Bartlein Jean W. Blois John D. Illgen Lynda J. Nahra William R. Peeples James R. Sims, Jr. Kirk B. Stovesand C. Richard Whiston Proposal No. 2 – Approval To Amend the Articles Of Incorporation to Increase the Authorized Number of Shares Of Common Stock From 10,000,000 Shares to 20,000,000 Shares The Inspector of Elections certified the following vote tabulations for the proposal which passed with more than the required number of “for” votes: Votes For Votes Against Votes Abstain Proposal No. 3 – A Non-Binding Resolution To Approve The Compensation Of The Named Executive Officers The Inspector of Elections certified the following vote tabulations for the proposal which passed with more than the required number of “for” votes: Votes For Votes Against Votes Abstain Non Votes Proposal No. 4 - Ratification Of The Company’s Independent Auditors. The Inspector of Elections certified the following vote tabulations for the proposal which passed with more than the required number of “for” votes: Votes For Votes Against Votes Abstain SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 1, 2011 COMMUNITY WEST BANCSHARES By: /s/Charles G. Baltuskonis Charles G. Baltuskonis Executive Vice President and Chief Financial Officer
